EXHIBIT 10.1

 

VEECO INSTRUMENTS INC.
2013 INDUCEMENT STOCK INCENTIVE PLAN

 

1.                                      Purposes of the Plan.  The purposes of
this Plan are to attract the best available personnel, to provide incentives to
Employees in connection with their commencement of Continuous Service and to
promote the success of the Company’s business.

 

2.                                      Definitions.  The following definitions
shall apply as used herein and in the individual Award Agreements except as
defined otherwise in an individual Award Agreement.  In the event a term is
separately defined in an individual Award Agreement, such definition shall
supersede the definition contained in this Section 2.

 

“Administrator” means the Company’s independent compensation committee or a
majority of the Company’s Independent Directors.

 

“Applicable Laws” means the legal requirements relating to the Plan and the
Awards under applicable provisions of federal securities laws, state corporate
and securities laws, the Code, the rules of any applicable stock exchange or
national market system, and the rules of any non-U.S. jurisdiction applicable to
Awards granted to residents therein.

 

“Assumed” means that pursuant to a Corporate Transaction either (i) the Award is
expressly affirmed by the Company, or (ii) the contractual obligations
represented by the Award are expressly assumed (and not simply by operation of
law) by the successor entity or its Parent in connection with the Corporate
Transaction with appropriate adjustments to the number and type of securities of
the successor entity or its Parent subject to the Award and the exercise or
purchase price thereof which at least preserves the compensation element of the
Award existing at the time of the Corporate Transaction as determined in
accordance with the instruments evidencing the agreement to assume the Award.

 

“Award” means the grant of an Option, SAR, Dividend Equivalent Right, Restricted
Stock, Restricted Stock Unit or other right or benefit under the Plan.

 

“Award Agreement” means the written agreement or notice evidencing the grant of
an Award by the Company, including the terms and conditions governing the Award
and any amendments to any of them.

 

“Board” means the Board of Directors of the Company.

 

“Cause” means, with respect to the termination by the Company or a Related
Entity of the Grantee’s Continuous Service, that such termination is for “Cause”
as such term (or word of like import) is expressly defined in a then-effective
written agreement between the Grantee and the Company or such Related Entity, or
in the absence of such then-effective written agreement and definition, is based
on, in the determination of the Administrator, the Grantee’s:  (i) performance
of any act or failure to perform any act in bad faith and to the detriment of
the Company or a Related Entity; (ii) dishonesty, intentional misconduct or
material breach of any agreement with the Company or a Related Entity; or
(iii) commission of a crime involving dishonesty, breach of trust, or physical
or emotional harm to any person; provided, however, that with regard to any
agreement that defines “Cause” on the occurrence of or in connection with a

 

--------------------------------------------------------------------------------


 

Corporate Transaction, such definition of “Cause” shall not apply until a
Corporate Transaction actually occurs.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Common Stock” means the common stock of the Company.

 

“Company” means Veeco Instruments Inc., a Delaware corporation, or any successor
entity that adopts the Plan in connection with a Corporate Transaction.

 

“Consultant” means any person (other than an Employee or a Director, solely with
respect to rendering services in such person’s capacity as a Director) who is
engaged by the Company or any Related Entity to render consulting or advisory
services to the Company or such Related Entity.

 

“Continuous Service” means that the provision of services to the Company or a
Related Entity in any capacity of Employee, Director or Consultant is not
interrupted or terminated.  In jurisdictions requiring notice in advance of an
effective termination as an Employee, Director or Consultant, Continuous Service
shall be deemed terminated upon the actual cessation of providing services to
the Company or a Related Entity notwithstanding any required notice period that
must be fulfilled before a termination as an Employee, Director or Consultant
can be effective under Applicable Laws.  A Grantee’s Continuous Service shall be
deemed to have terminated either upon an actual termination of Continuous
Service or upon the entity for which the Grantee provides services ceasing to be
a Related Entity.  Continuous Service shall not be considered interrupted in the
case of (i) any approved leave of absence, (ii) transfers among the Company, any
Related Entity, or any successor, in any capacity of Employee, Director or
Consultant.  Except as otherwise provided in the Award Agreement or other
agreement, any change in status from Consultant to Employee shall not cause
Continuous Service to be interrupted, but change in status from Employment to
Consultant shall cause Continuous Service to be interrupted.  Notwithstanding
the foregoing, whether a change in status causes a “separation from service”
under Code Section 409A shall be determined under rules applicable under Code
Section 409A.  An approved leave of absence shall include sick leave, military
leave, or any other authorized personal leave.

 

“Corporate Transaction” means any of the following transactions, provided,
however, that the Administrator shall determine under parts (i) and (v) whether
multiple transactions are related, and its determination shall be final, binding
and conclusive:

 

(i)                                     the acquisition by any individual,
entity or group (within the meaning of Section 13(d)(3) or 14(d)(2) of the
Exchange Act (each, a “Person”) of beneficial ownership (within the meaning of
Rule 13d-3 promulgated under the Exchange Act) in a single transaction or a
series of related transactions of 30% or more (on a fully diluted basis) of
either (A) the then outstanding shares of Common Stock, taking into account as
outstanding for this purpose such Common Stock issuable upon the exercise of
options or warrants, the conversion of convertible stock or debt, and the
exercise of any similar right to acquire such common stock (the “Outstanding
Company Common Stock”) or (B) the combined voting power of the then outstanding
voting securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided, however that
for purposes of the Plan, the following acquisitions shall not constitute a
Corporate Transaction:  (I) any acquisition by the Company, (II) any acquisition
by any employee benefit plan sponsored or

 

2

--------------------------------------------------------------------------------


 

maintained by the Company or any Related Entity, (III) any acquisition by any
Person which complies with clauses (A), (B) and (C) of paragraph (v) of this
definition below, or (IV) in respect of an Award held by a particular Grantee,
any acquisition by the Grantee or any “affiliate” (within the meaning of
Rule 405 under the Securities Act of 1933, as amended) of the Grantee.  Persons
described in clauses (I), (II), and (IV) of the previous sentence are referred
to hereafter as “Excluded Persons”;

 

(ii)                                  Individuals who, on the date hereof
constitute the Board (the “Incumbent Directors”) cease for any reason to
constitute at least a majority of the Board, provided that any person becoming a
director subsequent to the date hereof, whose election or nomination for
election was approved by a vote of at least two-thirds of the Incumbent
Directors then on the Board (either by a specific vote or by approval of the
proxy statement of the corporation in which such person is named as a nominee
for director, without written objection to such nomination) shall be deemed to
be an Incumbent Director; provided, however that no individual initially elected
or nominated as a director of the corporation as a result of an actual or
threatened election contest with respect to directors or as a result of any
other actual or threatened solicitation of proxies or consents by or on behalf
of any person other than the Board shall be deemed to be an Incumbent Director;

 

(iii)                               the dissolution or liquidation of the
Company;

 

(iv)                              the sale of all or substantially all of the
business or assets of the Company; or

 

(v)                                 the consummation of a merger, consolidation,
statutory share exchange or similar form of corporate transaction involving the
Company that requires the approval of the Company’s stockholders, whether for
such transaction or the issuance of securities in the transaction (a “Business
Combination”), unless immediately following such Business Combination:  (A) more
than 50% of the total voting power of (x) the corporation resulting from such
Business Combination (the “Surviving Corporation”), or (y) if applicable, the
ultimate parent corporation that directly or indirectly has beneficial ownership
of sufficient voting securities eligible to elect a majority of the directors of
the Surviving Corporation (the “Parent Corporation”), is represented by the
Outstanding Company Voting Securities that were outstanding immediately prior to
such Business Combination (or, if applicable, is represented by shares into
which the Outstanding Company Voting Securities were converted pursuant to such
Business Combination), (B) no Person (other than any Excluded Person), is or
becomes the beneficial owner, directly or indirectly, of 30% or more of the
total voting power of the outstanding voting securities eligible to elect
directors of the Parent Corporation (or, if there is no Parent Corporation, the
Surviving Corporation) and (C) at least a majority of the members of the board
of directors of the Parent Corporation (or, if there is no Parent Corporation,
the Surviving Corporation) following the consummation of the Business
Combination were Incumbent Directors.

 

“Director” means a member of the Board or the board of directors of any Related
Entity.

 

“Disability” means “disability” as defined under the long-term disability policy
of the Company or the Related Entity to which the Grantee provides services
regardless of whether the Grantee is covered by such policy.  If the Company or
the Related Entity to which the Grantee provides service does not have a
long-term disability plan in place, “Disability” means

 

3

--------------------------------------------------------------------------------


 

that a Grantee is unable to carry out the responsibilities and functions of the
position held by the Grantee by reason of any medically determinable physical or
mental impairment for a period of not less than ninety (90) consecutive days.  A
Grantee will not be considered to have incurred a Disability unless he or she
furnishes proof of such impairment sufficient to satisfy the Administrator in
its discretion.

 

“Dividend Equivalent Right” means a right entitling the Grantee to compensation
measured by dividends paid with respect to Common Stock.

 

“Employee” means any person, including an Officer or Director, who is in the
employ of the Company or any Related Entity, subject to the control and
direction of the Company or any Related Entity as to both the work to be
performed and the manner and method of performance.  The payment of director’s
fees by the Company or a Related Entity shall not be sufficient to constitute
“employment” by the Company.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Fair Market Value” means, as of any date, the value of Common Stock determined
as follows:

 

(i)                                     If the Common Stock is listed on one or
more established stock exchanges or national market systems, including without
limitation The NASDAQ Global Select Market, The NASDAQ Global Market or The
NASDAQ Capital Market of The NASDAQ Stock Market LLC, its Fair Market Value
shall be the closing sales price for such stock (or the closing bid, if no sales
were reported) as quoted on the principal exchange or system on which the Common
Stock is listed (as determined by the Administrator) on the last trading day
prior to the date of determination (or, if no closing sales price or closing bid
was reported on that date, as applicable, on the last trading date such closing
sales price or closing bid was reported), as reported on www.wsj.com or such
other source as the Administrator deems reliable;

 

(ii)                                  In the absence of an established market
for the Common Stock of the type described in (i) above, if the Common Stock is
regularly quoted on an automated quotation system (including the OTC Bulletin
Board) or by a recognized securities dealer, its Fair Market Value shall be the
closing sales price for such stock as quoted on such system or by such
securities dealer on the last trading day prior to the date of determination,
but if selling prices are not reported, the Fair Market Value of a share of
Common Stock shall be the mean between the high bid and low asked prices for the
Common Stock on the date of determination (or, if no such prices were reported
on that date, on the last date such prices were reported), as reported on
www.wsj.com or such other source as the Administrator deems reliable; or

 

(iii)                               In the absence of an established market for
the Common Stock of the type described in (i) and (ii), above, the Fair Market
Value thereof shall be determined by the Administrator in good faith.

 

“Grantee” means the holder of an Award.

 

“Independent Director” means an Independent Director as defined in The NASDAQ
Stock Market Listing Rule 5605(a)(2).

 

4

--------------------------------------------------------------------------------


 

“Officer” means a person who is an officer of the Company or a Related Entity
within the meaning of Section 16 of the Exchange Act and the rules and
regulations promulgated thereunder.

 

“Option” means an option to purchase Shares pursuant to an Award Agreement
granted under the Plan not intended to qualify as an incentive stock option
within the meaning of Section 422 of the Code.

 

“Parent” means a “parent corporation”, whether now or hereafter existing, as
defined in Section 424(e) of the Code.

 

“Plan” means this 2013 Inducement Stock Incentive Plan.

 

“Related Entity” means any Parent or Subsidiary of the Company.

 

“Replaced” means that pursuant to a Corporate Transaction the Award is replaced
with a comparable stock award or a cash incentive program of the Company, the
successor entity (if applicable) or Parent of either of them which preserves the
compensation element of such Award existing at the time of the Corporate
Transaction and provides for subsequent payout in accordance with the same (or a
more favorable) vesting schedule applicable to such Award.  The determination of
Award comparability shall be made by the Administrator and its determination
shall be final, binding and conclusive.

 

“Restricted Stock” means Shares issued under the Plan to the Grantee for such
consideration, if any, and subject to such restrictions on transfer, rights of
first refusal, repurchase provisions, forfeiture provisions, and other terms and
conditions as established by the Administrator.

 

“Restricted Stock Units” means an Award which may be earned in whole or in part
upon the passage of time or the attainment of performance criteria established
by the Administrator and which may be settled for cash, Shares or other
securities or a combination of cash, Shares or other securities as established
by the Administrator.

 

“Rule 16b-3” means Rule 16b-3 promulgated under the Exchange Act or any
successor thereto.

 

“SAR” means a stock appreciation right entitling the Grantee to Shares or cash
compensation, as established by the Administrator, measured by appreciation in
the value of Common Stock.

 

“Share” means a share of the Common Stock.

 

“Subsidiary” means a “subsidiary corporation”, whether now or hereafter
existing, as defined in Section 424(f) of the Code.

 

3.                                      Stock Subject to the Plan.

 

(a)                                 Subject to the provisions of Section 10,
below, the maximum aggregate number of Shares which may be issued pursuant to
all Awards is 256,050 Shares.  The Shares to be issued pursuant to Awards may be
authorized, but unissued, or reacquired Common Stock.

 

5

--------------------------------------------------------------------------------


 

(b)                                 Any Shares covered by an Award (or portion
of an Award) which is forfeited, canceled or expires (whether voluntarily or
involuntarily) shall again be available for grant and issuance pursuant to
Awards under the Plan.  Shares that actually have been issued under the Plan
pursuant to an Award shall not be returned to the Plan and shall not become
available for future issuance under the Plan, except that if unvested Shares are
forfeited, or repurchased by the Company at the lower of their original purchase
price or their Fair Market Value at the time of repurchase, such Shares shall
become available for future grant under the Plan.

 

4.                                      Administration of the Plan.

 

(a)                                 Plan Administrator.

 

(i)                                     Administration.  Absent establishment by
the Board of another qualifying administrator, the Company’s independent
compensation committee shall be the Administrator, which shall be constituted in
such a manner as to satisfy the Applicable Laws and to permit such grants and
related transactions under the Plan to be exempt from Section 16(b) of the
Exchange Act in accordance with Rule 16b-3.  Once appointed, such committee
shall continue to serve in its designated capacity until otherwise directed by
the Board.

 

(ii)                                  Administration Errors.  In the event an
Award is granted in a manner inconsistent with the provisions of this
subsection (a), such Award shall be presumptively valid as of its grant date to
the extent permitted by the Applicable Laws.

 

(b)                                 Powers of the Administrator.  Subject to
Applicable Laws and the provisions of the Plan (including any other powers given
to the Administrator hereunder), and except as otherwise provided by the Board,
the Administrator shall have the authority, in its discretion:

 

(i)                                     to select the Employees to whom Awards
may be granted from time to time hereunder;

 

(ii)                                  to determine whether and to what extent
Awards are granted hereunder;

 

(iii)                               to determine the number of Shares or the
amount of other consideration to be covered by each Award granted hereunder;

 

(iv)                              to approve forms of Award Agreements for use
under the Plan;

 

(v)                                 to determine the terms and conditions of any
Award granted hereunder;

 

(vi)                              to amend the terms of any outstanding Award
granted under the Plan, provided that any amendment that would adversely affect
the Grantee’s rights under an outstanding Award shall not be made without the
Grantee’s written consent;

 

(vii)                           to construe and interpret the terms of the Plan
and Awards, including without limitation, any Award Agreement, granted pursuant
to the Plan;

 

6

--------------------------------------------------------------------------------


 

(viii)                        to grant Awards to individuals outside the United
States on such terms and conditions different from those specified in the Plan
as may, in the judgment of the Administrator, be necessary or desirable to
further the purpose of the Plan; and

 

(ix)                              to take such other action, not inconsistent
with the terms of the Plan, as the Administrator deems appropriate.

 

The express grant in the Plan of any specific power to the Administrator shall
not be construed as limiting any power or authority of the Administrator;
provided that the Administrator may not exercise any right or power reserved to
the Board.  Any decision made, or action taken, by the Administrator or in
connection with the administration of this Plan shall be final, conclusive and
binding on all persons having an interest in the Plan.

 

(c)                                  Indemnification.  In addition to such other
rights of indemnification as they may have as members of the Board or as
Officers or Employees of the Company or a Related Entity, members of the Board
and any Officers or Employees of the Company or a Related Entity to whom
authority to act for the Board, the Administrator or the Company is delegated
shall be defended and indemnified by the Company to the extent permitted by law
on an after-tax basis against all reasonable expenses, including attorneys’
fees, actually and necessarily incurred in connection with the defense of any
claim, investigation, action, suit or proceeding, or in connection with any
appeal therein, to which they or any of them may be a party by reason of any
action taken or failure to act under or in connection with the Plan, or any
Award granted hereunder, and against all amounts paid by them in settlement
thereof (provided such settlement is approved by the Company) or paid by them in
satisfaction of a judgment in any such claim, investigation, action, suit or
proceeding, except in relation to matters as to which it shall be adjudged in
such claim, investigation, action, suit or proceeding that such person is liable
for gross negligence, bad faith or intentional misconduct; provided, however,
that within thirty (30) days after the institution of such claim, investigation,
action, suit or proceeding, such person shall offer to the Company, in writing,
the opportunity at the Company’s expense to defend the same.  To the extent
required by Applicable Laws, the payment of expenses incurred in advance of the
final disposition of a proceeding shall be made only upon delivery to the
Company of an undertaking by or on behalf of the individual to repay such amount
if it shall ultimately be determined that he is not entitled to be indemnified
by the Company.

 

5.                                      Eligibility.  Awards may only be granted
to individuals (a) who have not previously been an Employee or Director of the
Company or a Related Entity or (b) following a bonafide period of non-employment
or non-service to the Company or a Related Entity.  Awards may be granted to
such individuals who are residing in non-U.S. jurisdictions as the Administrator
may determine from time to time.

 

6.                                      Terms and Conditions of Awards.

 

(a)                                 Types of Awards.  The Administrator is
authorized under the Plan to award any type of arrangement that is not
inconsistent with the provisions of the Plan and that by its terms involves or
might involve the issuance of (i) Shares, (ii) cash or (iii) an Option, a SAR,
or similar right with a fixed or variable price related to the Fair Market Value
of the Shares and with an exercise or conversion privilege related to the
passage of time, the occurrence of one or more events, or the satisfaction of
performance criteria or other conditions.  Such awards include, without
limitation, Options, SARs, sales or bonuses of Restricted Stock, Restricted

 

7

--------------------------------------------------------------------------------


 

Stock Units or Dividend Equivalent Rights, and an Award may consist of one such
security or benefit, or two (2) or more of them in any combination or
alternative.

 

(b)                                 Designation of Award.  Each Award shall be
designated in the Award Agreement.  In the case of an Option, the Option shall
be designated as a non-qualified stock option.

 

(c)                                  Conditions of Award.  Subject to the terms
of the Plan, the Administrator shall determine the provisions, terms, and
conditions of each Award, which may include, without limitation, the Award
vesting schedule, repurchase provisions, rights of first refusal, forfeiture
provisions, form of payment (cash, Shares, or other consideration) upon
settlement of the Award, payment contingencies, and satisfaction of any
performance criteria.  The performance criteria established by the Administrator
may be based on any one, or any combination of, the following: (1) share price,
(2) earnings per share, (3) total stockholder return, (4) operating margin,
(5) gross margin, (6) return on equity, (7) return on assets, (8) return on
investment, (9) operating income, (10) net operating income, (11) pre-tax
profit, (12) cash flow, (13) revenue, (14) expenses, (15) earnings before
interest, taxes and depreciation, (16) economic value added, (17) market share,
(18) net income, (19) personal goals, (20) sales, (21) improvements in capital
structure, (22) earnings before interest, taxes and amortization, (23) budget
comparisons, (24) controllable profits, (25) expense management, (26)
improvements in capital structure), (27) profit margins, (28) operating or gross
margin, (29) profitability of an identifiable business unit or product, (30)
cash flow, operating cash flow, or cash flow or operating cash flow per share,
(31) reduction in costs, (32) return on capital, (33) improvement in or
attainment of expense levels or working capital level, and (34) earnings before
interest, taxes, depreciation and amortization.  The performance criteria may be
applicable to the Company, Related Entities and/or any individual business units
of the Company or any Related Entity.  Partial achievement of the specified
criteria may result in a payment or vesting corresponding to the degree of
achievement as specified in the Award Agreement.

 

(d)                                 Acquisitions and Other Transactions.  The
Administrator may issue Awards under the Plan in settlement, assumption or
substitution for, outstanding awards or obligations to grant future awards in
connection with the Company or a Related Entity acquiring another entity, an
interest in another entity or an additional interest in a Related Entity whether
by merger, stock purchase, asset purchase or other form of transaction.

 

(e)                                  Deferral of Award Payment.  The
Administrator may establish one or more programs under the Plan to permit
selected Grantees the opportunity to elect to defer receipt of consideration
upon exercise of an Award, satisfaction of performance criteria, or other event
that absent the election would entitle the Grantee to payment or receipt of
Shares or other consideration under an Award.  The Administrator may establish
the election procedures, the timing of such elections, the mechanisms for
payments of, and accrual of interest or other earnings, if any, on amounts,
Shares or other consideration so deferred, and such other terms, conditions,
rules and procedures that the Administrator deems advisable for the
administration of any such deferral program.

 

(f)                                   Separate Programs.  The Administrator may
establish one or more separate programs under the Plan for the purpose of
issuing particular forms of Awards to one or more classes of Grantees on such
terms and conditions as determined by the Administrator from time to time.

 

8

--------------------------------------------------------------------------------


 

(g)                                  Deferral.  If the vesting or receipt of
Shares under an Award is deferred to a later date, any amount (whether
denominated in Shares or cash) paid in addition to the original number of Shares
subject to such Award will not be treated as an increase in the number of Shares
subject to the Award if the additional amount is based either on a reasonable
rate of interest or on one or more predetermined actual investments such that
the amount payable by the Company at the later date will be based on the actual
rate of return of a specific investment (including any decrease as well as any
increase in the value of an investment).

 

(h)                                 Early Exercise.  The Award Agreement may,
but need not, include a provision whereby the Grantee may elect at any time
while an Employee, Director or Consultant to exercise any part or all of the
Award prior to full vesting of the Award.  Any unvested Shares received pursuant
to such exercise may be subject to a repurchase right in favor of the Company or
a Related Entity or to any other restriction the Administrator determines to be
appropriate.

 

(i)                                     Term of Award.  The term of each Award
shall be the term stated in the Award Agreement, provided, however, that the
term of an Award shall be no more than ten (10) years from the date of grant
thereof.  The specified term of any Award shall not include any period for which
the Grantee has elected to defer the receipt of the Shares or cash issuable
pursuant to the Award.

 

(j)                                    Transferability of Awards.  Awards may
not be sold, pledged, assigned, hypothecated, transferred, or disposed of in any
manner other than by will or by the laws of descent or distribution and may be
exercised, during the lifetime of the Grantee, only by the Grantee. 
Notwithstanding the foregoing, the Grantee may designate one or more
beneficiaries of the Grantee’s Award in the event of the Grantee’s death on a
beneficiary designation form provided by the Administrator.

 

(k)                                 Time of Granting Awards.  The date of grant
of an Award shall for all purposes be the date on which the Administrator makes
the determination to grant such Award, or such other later date as is determined
by the Administrator.

 

7.                                      Award Exercise or Purchase Price,
Consideration and Taxes.

 

(a)                                 Exercise or Purchase Price.  The exercise or
purchase price, if any, for an Award shall be as follows:

 

(i)                                     In the case of an Option, the per Share
exercise price shall be not less than one hundred percent (100%) of the Fair
Market Value per Share on the date of grant.

 

(ii)                                  In the case of SARs, the base appreciation
amount shall not be less than one hundred percent (100%) of the Fair Market
Value per Share on the date of grant.

 

(iii)                               In the case of other Awards, such price as
is determined by the Administrator.

 

(iv)                              Notwithstanding the foregoing provisions of
this Section 7(a), in the case of an Award issued pursuant to Section 6(d),
above, the exercise or purchase price for the Award shall be determined in
accordance with the provisions of the relevant instrument evidencing the
agreement to issue such Award.

 

9

--------------------------------------------------------------------------------


 

(b)                                 Consideration.  Subject to Applicable Laws,
the consideration to be paid for the Shares to be issued upon exercise or
purchase of an Award including the method of payment, shall be determined by the
Administrator.  In addition to any other types of consideration the
Administrator may determine, the Administrator is authorized to accept as
consideration for Shares issued under the Plan the following, provided that the
portion of the consideration equal to the par value of the Shares must be paid
in cash or other legal consideration permitted by the Delaware General
Corporation Law:

 

(i)                                     cash;

 

(ii)                                  check;

 

(iii)                               surrender of Shares or delivery of a
properly executed form of attestation of ownership of Shares as the
Administrator may require which have a Fair Market Value on the date of
surrender or attestation equal to the aggregate exercise price of the Shares as
to which said Award shall be exercised;

 

(iv)                              with respect to Options, payment through a
broker-dealer sale and remittance procedure pursuant to which the Grantee
(A) shall provide written instructions to a Company-designated or
Company-approved brokerage firm to effect the immediate sale of some or all of
the purchased Shares and remit to the Company sufficient funds to cover the
aggregate exercise price payable for the purchased Shares and (B) shall provide
written directives to the Company to deliver the certificates for the purchased
Shares directly to such brokerage firm in order to complete the sale
transaction;

 

(v)                                 with respect to Options, payment through a
“net exercise” such that, without the payment of any funds, the Grantee may
exercise the Option and receive the net number of Shares equal to (i) the number
of Shares as to which the Option is being exercised, multiplied by (ii) a
fraction, the numerator of which is the Fair Market Value per Share (on such
date as is determined by the Administrator) less the Exercise Price per Share,
and the denominator of which is such Fair Market Value per Share (the number of
net Shares to be received shall be rounded down to the nearest whole number of
Shares); or

 

(vi)                              any combination of the foregoing methods of
payment.  The Administrator may at any time or from time to time, by adoption of
or by amendment to the standard forms of Award Agreement described in Section
4(b)(iv), or by other means, grant Awards which do not permit all of the
foregoing forms of consideration to be used in payment for the Shares or which
otherwise restrict one or more forms of consideration.

 

(c)                                  Taxes.  No Shares shall be delivered under
the Plan to any Grantee or other person until such Grantee or other person has
made arrangements acceptable to the Administrator for the satisfaction of any
non-U.S., federal, state, or local income and employment tax withholding
obligations, including, without limitation, obligations incident to the receipt
of Shares.  Upon exercise or vesting of an Award, the Company shall withhold or
collect from the Grantee an amount sufficient to satisfy such tax obligations,
including, but not limited to, by surrender of the whole number of Shares
covered by the Award with a Fair Market Value sufficient to satisfy the minimum
applicable tax withholding obligations incident to the exercise or vesting of an
Award (reduced to the lowest whole number of Shares if such number of Shares
withheld would result in withholding a fractional Share with any remaining tax
withholding settled in cash).

 

10

--------------------------------------------------------------------------------


 

8.                                      Exercise of Award.

 

(a)                                 Procedure for Exercise; Rights as a
Stockholder.

 

(i)                                     Any Award granted hereunder shall be
exercisable at such times and under such conditions as determined by the
Administrator under the terms of the Plan and specified in the Award Agreement.

 

(ii)                                  An Award shall be deemed to be exercised
when written or electronic notice of such exercise has been given to the Company
in accordance with the terms of the Award by the person entitled to exercise the
Award and full payment for the Shares with respect to which the Award is
exercised has been made, including, to the extent selected, use of the
broker-dealer sale and remittance procedure to pay the purchase price as
provided in Section 7(b)(iv).

 

(b)                                 Exercise of Award Following Termination of
Continuous Service.

 

(i)                                     An Award may not be exercised after the
termination date of such Award set forth in the Award Agreement and may be
exercised following the termination of a Grantee’s Continuous Service only to
the extent provided in the Award Agreement or another applicable agreement
between the Company and the Grantee.

 

(ii)                                  Where the Award Agreement or another
applicable agreement between the Company and the Grantee permits a Grantee to
exercise an Award following the termination of the Grantee’s Continuous Service
for a specified period, the Award shall terminate to the extent not exercised on
the last day of the specified period or the last day of the original term of the
Award, whichever occurs first.

 

9.                                      Conditions Upon Issuance of Shares.

 

(a)                                 If at any time the Administrator determines
that the delivery of Shares pursuant to the exercise, vesting or any other
provision of an Award is or may be unlawful under Applicable Laws, the vesting
or right to exercise an Award or to otherwise receive Shares pursuant to the
terms of an Award shall be suspended until the Administrator determines that
such delivery is lawful and shall be further subject to the approval of counsel
for the Company with respect to such compliance.  The Company shall have no
obligation to effect any registration or qualification of the Shares under
federal or state laws.

 

(b)                                 As a condition to the exercise of an Award,
the Company may require the person exercising such Award to represent and
warrant at the time of any such exercise that the Shares are being purchased
only for investment and without any present intention to sell or distribute such
Shares if, in the opinion of counsel for the Company, such a representation is
required by any Applicable Laws.

 

10.                               Adjustments Upon Changes in Capitalization. 
Subject to any required action by the stockholders of the Company and Section 11
hereof, the number of Shares covered by each outstanding Award, and the number
of Shares which have been authorized for issuance under the Plan but as to which
no Awards have yet been granted or which have been returned to the Plan, the
exercise or purchase price of each such outstanding Award, as well as any other
terms that the Administrator determines require adjustment shall be
proportionately adjusted for (i) any

 

11

--------------------------------------------------------------------------------


 

increase or decrease in the number of issued Shares resulting from a stock
split, reverse stock split, stock dividend, combination or reclassification of
the Shares, or similar transaction affecting the Shares, (ii) any other increase
or decrease in the number of issued Shares effected without receipt of
consideration by the Company, or (iii)  any other transaction with respect to
Common Stock including a corporate merger, consolidation, acquisition of
property or stock, separation (including a spin-off or other distribution of
stock or property), reorganization, liquidation (whether partial or complete) or
any similar transaction; provided, however that conversion of any convertible
securities of the Company shall not be deemed to have been “effected without
receipt of consideration.”  In the event of any distribution of cash or other
assets to stockholders other than a normal cash dividend, the Administrator
shall also make such adjustments as provided in this Section 10 or substitute,
exchange or grant Awards to effect such adjustments (collectively
“adjustments”).  Any such adjustments to outstanding Awards will be effected in
a manner that precludes the enlargement of rights and benefits under such
Awards.  In connection with the foregoing adjustments, the Administrator may, in
its discretion, prohibit the exercise of Awards or other issuance of Shares,
cash or other consideration pursuant to Awards during certain periods of time.
Except as the Administrator determines, no issuance by the Company of shares of
any class, or securities convertible into shares of any class, shall affect, and
no adjustment by reason hereof shall be made with respect to, the number or
price of Shares subject to an Award.

 

11.                               Corporate Transactions.

 

(a)                                 Termination of Award in Connection with
Corporate Transaction.  The Administrator may determine that, as provided in a
definitive agreement governing a Corporate Transaction, effective upon the
consummation of a Corporate Transaction, all outstanding Awards under the Plan
shall terminate.  However, all such Awards shall not terminate to the extent
they are Assumed in connection with the Corporate Transaction.

 

(b)                                 Acceleration of Award Upon Corporate
Transaction.  Except as provided otherwise in an individual Award Agreement or
other applicable agreement between the Company and the Grantee, in the event of
a Corporate Transaction, for the portion of each Award that is neither Assumed
nor Replaced, such portion of the Award shall automatically become fully vested
and exercisable and be released from any repurchase or forfeiture rights (other
than repurchase rights exercisable at Fair Market Value) for all of the Shares
(or other consideration) at the time represented by such portion of the Award,
immediately prior to the specified effective date of such Corporate Transaction,
provided that the Grantee’s Continuous Service has not terminated prior to such
date.

 

12.                               Effective Date and Term of Plan.  The Plan
shall become effective upon its adoption by the Board.  It shall continue in
effect for a term of ten (10) years unless sooner terminated.  Subject to
Applicable Laws, Awards may be granted under the Plan upon its becoming
effective.

 

13.                               Amendment, Suspension or Termination of the
Plan.

 

(a)                                 The Board may at any time amend, suspend or
terminate the Plan; provided, however, that no such amendment shall be made
without the approval of the Company’s stockholders to the extent such approval
is required by Applicable Laws.

 

12

--------------------------------------------------------------------------------


 

(b)                                 No Award may be granted during any
suspension of the Plan or after termination of the Plan.

 

(c)                                  No suspension or termination of the Plan
(including termination of the Plan under Section 12, above) shall adversely
affect any rights under Awards already granted to a Grantee.

 

14.                               Reservation of Shares.

 

(a)                                 The Company, during the term of the Plan,
will at all times reserve and keep available such number of Shares as shall be
sufficient to satisfy the requirements of the Plan.

 

(b)                                 The inability of the Company to obtain
authority from any regulatory body having jurisdiction, which authority is
deemed by the Company’s counsel to be necessary to the lawful issuance and sale
of any Shares hereunder, shall relieve the Company of any liability in respect
of the failure to issue or sell such Shares as to which such requisite authority
shall not have been obtained.

 

15.                               No Effect on Terms of Employment/Consulting
Relationship.  The Plan shall not confer upon any Grantee any right with respect
to the Grantee’s Continuous Service, nor shall it interfere in any way with his
or her right or the right of the Company or any Related Entity to terminate the
Grantee’s Continuous Service at any time, with or without cause including, but
not limited to, Cause, and with or without notice.  The ability of the Company
or any Related Entity to terminate the employment of a Grantee who is employed
at will is in no way affected by its determination that the Grantee’s Continuous
Service has been terminated for Cause for the purposes of this Plan.

 

16.                               No Effect on Retirement and Other Benefit
Plans.  Except as specifically provided in a retirement or other benefit plan of
the Company or a Related Entity, Awards shall not be deemed compensation for
purposes of computing benefits or contributions under any retirement plan of the
Company or a Related Entity, and shall not affect any benefits under any other
benefit plan of any kind or any benefit plan subsequently instituted under which
the availability or amount of benefits is related to level of compensation.  The
Plan is not a “Pension Plan” or “Welfare Plan” under the Employee Retirement
Income Security Act of 1974, as amended.

 

17.                               Unfunded Obligation.  Grantees shall have the
status of general unsecured creditors of the Company.  Any amounts payable to
Grantees pursuant to the Plan shall be unfunded and unsecured obligations for
all purposes, including, without limitation, Title I of the Employee Retirement
Income Security Act of 1974, as amended.  Neither the Company nor any Related
Entity shall be required to segregate any monies from its general funds, or to
create any trusts, or establish any special accounts with respect to such
obligations.  The Company shall retain at all times beneficial ownership of any
investments, including trust investments, which the Company may make to fulfill
its payment obligations hereunder.  Any investments or the creation or
maintenance of any trust or any Grantee account shall not create or constitute a
trust or fiduciary relationship between the Administrator, the Company or any
Related Entity and a Grantee, or otherwise create any vested or beneficial
interest in any Grantee or the Grantee’s creditors in any assets of the Company
or a Related Entity. The Grantees shall have no claim against the Company or any
Related Entity for any changes in the value of any assets that may be invested
or reinvested by the Company with respect to the Plan.

 

13

--------------------------------------------------------------------------------


 

18.                               Construction.  Captions and titles contained
herein are for convenience only and shall not affect the meaning or
interpretation of any provision of the Plan.  Except when otherwise indicated by
the context, the singular shall include the plural and the plural shall include
the singular.  Use of the term “or” is not intended to be exclusive, unless the
context clearly requires otherwise.

 

19.                               Nonexclusivity of the Plan.  Neither the
adoption of the Plan by the Board nor any provision of the Plan will be
construed as creating any limitations on the power of the Board to adopt such
additional compensation arrangements as it may deem desirable, including,
without limitation, the granting of Awards otherwise than under the Plan, and
such arrangements may be either generally applicable or applicable only in
specific cases.

 

*     *     *     *     *

 

As adopted by the Compensation Committee of the Board of Directors on
September 26, 2013.

 

14

--------------------------------------------------------------------------------